DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 11/10/2021. As directed by the amendment: Claims 14, 16-18, 20, 22, and 24 have been amended, claims 1-13 have been cancelled, and no new claims have been added. Thus, claims 14-25 are presently pending in the application.
Applicant’s amendments to claims 20, 22, and 24 have overcome the previous claim objection and rejections previously set forth in the Non-Final Office Action mailed 08/31/2021.
Applicant’s amendments 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues that neither Uehara nor Shirley disclose an eternal feeding adapter in which a crimping fixation unit comprises a tapering volume as recite in claim 14 and that claim 14 defines a configuration in which a gastrostomy tube connector has not yet been inserted into the tapering volume of the crimping fixation. Examiner disagrees, claim 14 recites “said crimping fixation unit comprises a volume which tapers in a direction along which said gastrostomy tube connector is to be inserted into said volume, wherein said volume surrounds an external surface of the tube section”. Uehara discloses a lock nut (50) comprises a tapering volume (see below) (tapering is 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Uehara (US 10646705) in view of Kraushar (US 2012/0029479).
Regarding Claim 14, Uehara discloses an enteral feeding adapter (Figs.9-12E) comprising: a tube section (11); a crimping fixation unit (50) (the lock nut (50) in embodiment 1 (Fig.1) and the lock nut in embodiment 3 (Fig.9) is the same) arranged on said tube section at a first section (Detail A; see below) of said enteral feeding adapter (Fig.9B) for releasably connecting (column 11, lines 35-38) said enteral feeding adapter with a gastrostomy tube connector (8) (In Embodiments 1 to 5 described above, the male connectors 1 to 5 are attached to the upstream end of a so-called “tube-type” PEG catheter, which is a catheter that is inserted into a patient and has a long portion extending outside of the , wherein said crimping fixation unit (50) comprises a volume (see below) which tapers in a direction along which said gastrostomy tube connector is to be inserted into said volume (the tube (8) is inserted into the tapered volume as seen in Fig.9B), wherein said volume surrounds an external surface (see below) of said tube section (the tapered volume surrounds the external surface of the male luer (11) as seen in the figure below and Fig.9B); and a screw cap (340) rotatably arranged around said tube section at a second section (Detail B; see below) (When the lock nut 50 is rotated relative to the female connector 920, the luer portion 310 and the lock portion 340 rotate integrally with the lock nut 50; column 22, lines 22-25) of said enteral feeding adapter for connecting said enteral feeding adapter with a screw connector (female connector (920); Fig.25) (The male connector 1 and the female connector 920 can be connected by inserting the male luer 11 into the insertion portion 921 and screwing the female threading 41 and the male threading 926 together; column 13, lines 1-5).
Uehara does not appear to disclose that the screw cap freely rotates.
Kraushar teaches it was known in the art to have a rotatable collar (34; Fig.3) that rotates freely round the tapered end of body (22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Uehara to incorporate the teachings of Kraushar to have a freely rotatable screw cap around a tube in order to have a fluid tight connection between the screw cap and the tube.

    PNG
    media_image1.png
    465
    375
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    395
    515
    media_image2.png
    Greyscale








Regarding Claim 15, Uehara as modified discloses an enteral feeding adapter as claimed in claim 14, and further discloses wherein said crimping fixation unit (50) comprises a crimp ring (upper portion of the lock nut (50) as seen in Fig.9A).
Regarding Claim 17, Uehara as modified discloses an enteral feeding adapter as claimed in claim 14, and further discloses wherein said crimping fixation unit (50) comprises one or more protrusions (small diameter portion (53), the small diameter portion (53) is a radial annular protrusion on the inner wall of the lock nut (50); Fig.9B) on an inner surface of said crimping fixation unit, wherein said one or more protrusions are configured to increase a friction coefficient between an outer wall of said gastrostomy tube connector and said inner wall of said crimping fixation unit when said gastrostomy tube connector is inserted into said crimping fixation unit  (the small diameter portion (53) clamps by friction the outer surface of the tube (8) when the tube (8) is inserted into the lock nut (50)) (at this stage, similarly to Embodiment 1, the fixed protrusion 21 and the small diameter portion 53 oppose each other and clamp the tube 8 in the radial direction; column 20, lines 65-67).

Uehara does not appear to disclose that the screw cap comprises a torque needed to freely rotate the screw cap around tube section in an engaged wherein the torque is no larger than a predetermined torque which is only large enough to overcome a friction between a screw cap surface and a tube section surface by which surfaces said screw cap and said tube section contact each other.
Kraushar teaches it was known in the art to have a rotatable collar (34; Fig.3) that rotates freely round the tapered end of body (22). The surfaces of the tapered end of the body (tube) and the rotatable collar engage via friction due to the free rotation of the rotatable collar around the tube. Because of the friction between the two surfaces and no other elements on the surface of the tube to interfere with the rotation of the rotatable collar, the torque needed to rotate the collar is just large enough to overcome the friction between the surfaces.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Uehara to incorporate the teachings of Kraushar to have a freely rotatable screw cap around a tube with a torque only large enough to overcome friction between the surfaces in order to have a fluid tight connection between the screw cap and the tube, since the surfaces of the tube and cap are in direct contact.

Claims 16 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Uehara (US 10646705); in view of Kraushar (US 2012/0029479) and Picha (US 6375231).
Regarding Claim 16, Uehara as modified discloses an enteral feeding adapter as claimed in claim 14, and further discloses wherein said crimping fixation unit (50) comprises a clamp structure (ribs (57)) for gripping a first end portion of a-said gastrostomy tube connector (At this time, rotation torque can be easily applied to the male connector 1 by catching the ribs 57 of the lock nut 50 with one's fingers; column 13, lines 5-7).
Uehara does not appear to disclose the first end portion has a larger diameter than a second portion of said gastrostomy tube connector adjacent said first end portion. Also, Shirley does not explicitly disclose that the gripping structure is a clamp structure.
Picha teaches it was known in the art to have adjacent ports comprising main port (72) larger in diameter than a secondary port (74) wherein the main port (72) receives the feeding adapter (54) (Fig.5). Picha also teaches a clamp (10; Figs.1 and 5) with bores (20 and 22) to connect with a feeding tube/ feeding device (70; Figs.4-5) (column 2, lines 44-53). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Uehara to incorporate the teachings of Picha to have adjacent portions with different diameters in order receive multiple tubes with different diameters to deliver various fluids and to have a clamp to for dripping a feeding device in order to securely interlock the adapter with the feeding device (column 1, lines 45-47).
Regarding Claim 24, Uehara as modified discloses a gastrostomy tube connector assembly comprising: the enteral feeding adapter of claim 14; a gastrostomy tube connected to said enteral feeding adapter via said crimping fixation unit (50).
Uehara does not appear to disclose the gastrostomy tube connector is a Y connector.
Picha teaches it was known in the art to have a y port feeding device feed tube (70; Fig.4) (Also illustrated in FIG. 4 is feeding device 70, which is preferably a Y-port or G-tube adapter as is known in the art; column 4, lines 12-13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Uehara to incorporate the teachings of 
Regarding Claim 25, Uehara as modified discloses a gastrostomy tube connector assembly as claimed in claim 24, and Picha further discloses wherein a first end portion (72) of said gastrostomy tube Y-connector at which said gastrostomy tube Y-connector is connected to said crimping fixation unit has a larger diameter than a second portion (74) of said gastrostomy tube Y-connector adjacent said first end portion (A secondary body 82, also of generally cylindrical shape and containing secondary port 74, but of smaller diameter than main body 76, is integrally formed with and protrudes at an angle from main body 76; column 4, lines 22-25).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Uehara (US 10646705); in view of Kraushar (US 2012/0029479) and Eastman (Product regulatory information sheet, submitted by applicant on 05/08/2019).
Regarding Claims 19-20, Uehara as modified discloses all of the limitations claim 14 above.
Uehara does not appear to disclose crimping fixation unit and/or said tube section comprises a copolymer made of dimethyl terephthalate, 1,4-cyclohexanedimethanol, and 2,2,4,4-tetramethylcyclobutane-1,3-diol (TMCD), and an additive.
Eastman teaches it was known in the art to have medical devices made of a copolymer comprising a dimethyl terephthalate, 1,4-cyclohexanedimethanol, and 2,2,4,4-tetramethylcyclobutane-1,3-diol (TMCD), and an additive (pages 1 and 10).
.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Uehara (US 10646705); in view of Kraushar (US 2012/0029479) and LyondellBasell (Commercial Product Specification, submitted by applicant on 05/08/2019).
Regarding Claims 21-22, Uehara as modified discloses all of the limitations claim 14 above.
Uehara does not appear to disclose the screw cap comprises polypropylene comprising a homopolymer for injection moulding with nucleation and antistatic additivation.
LyondellBasell teaches it was known in the art to have caps/ medical devices made of polypropylene comprising a homopolymer for injection moulding with nucleation and antistatic additivation (typical customer applications under product characteristics; page 15).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Uehara to incorporate the teachings of LyondellBasell to have a screw cap made of polypropylene comprising a homopolymer for injection moulding with nucleation and antistatic additivation in order to have good flow, since the polypropylene has a good flow feature (features under product characteristics; page 15).

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 23 would be allowable for disclosing an eternal feeding adapter with the tube section and crimping fixation unit are integral to a single unit.
Uehara fails to disclose an integral single unit tube section and a crimping fixation unit.
However, it would be improper hindsight to modify Uehara to modify the enteral feeding adapter as this would change the principle mode of operation of the device in Uehara.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.I./            Examiner, Art Unit 3783                                                                                                                                                                                            




/NATHAN R PRICE/            Supervisory Patent Examiner, Art Unit 3783